—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Winick, J.), dated March 17, 1998, as granted the motion of the defendant Brian McKennell, d/b/a Custom Visions, for summary judgment, to the extent of dismissing the plaintiffs’ causes of action based upon Labor Law §§ 200, 240 (1) and § 241 (6), granted the motion of the defendants Terri Kiel and David J. Kiel for summary judgment dismissing the complaint insofar as asserted against them, and denied their cross motion for summary judgment.Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.*462Contrary to the plaintiffs’ contention, the Supreme Court properly found that the plaintiff Mark E. Oraa was a volunteer, and therefore not entitled to the protection of Labor Law §§ 200, 240 (1) and § 241 (6) (see, Whelen v Warwick Val. Civic & Social Club, 47 NY2d 970; Howerter v Dugan, 232 AD2d 524; Yearke v Zarcone, 57 AD2d 457).The appellants’ remaining contentions are without merit. Bracken, J. P., Sullivan, Friedmann and Florio, JJ., concur.